Title: From John Adams to Mordecai M. Noah, 15 March 1819
From: Adams, John
To: Noah, Mordecai M.



Dear Sir
March 15th. 1819

I have to thank you for another valuable publication your travels in “Europe & Africa” which though I cannot see well enough to read I can hear as well ever & accordingly have heard read two thirds of it & shall in course hear all the rest—It is a magazine of ancient & modern learning of judicious observations & ingenious reflections I have been so pleased with it that I wish you had continued your travels into Syria Judea & Jerusalem. I should attend more to your interesting remarks upon those interesting countries than to those of any traveller I have yet read—If I were to let my  imagination loose I Should wish you had been a member of Napoleons Institute at Cairo nay farther I could find it in my heart to wish that you had been at the head of a hundred thousand Israelites indeed as well disciplin’d as a French army—& marching with them into Judea & making a conquest of that country & restoring your nation to the dominion of it—For I really wish the Jews again in Judea an independent nation For as I believe the most enlighten’d men of it have participated in the ameliorations of the philosophy of the age, once restored to an independent government & no longer persecuted they would soon wear away some of the asperities & peculiarities of their character possibly in time become liberal Unitarian Christians for your Jehovah is our Jehovah & your God of Abraham Isaac & Jacob is our God I am Sir with respect & esteem / your obliged humble servant
John Adams